internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-112525-00 date date re legend decedent spouse son daughter state date date company dollar_figurex dollar_figurey trust dear this is in response to your authorized representative’s letter dated date requesting a ruling concerning the validity and effect of a proposed disclaimer that is intended to qualify under sec_2518 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date a resident of state decedent executed his will on date decedent was survived by spouse daughter and son item iii b of decedent’s will establishes trust as follows unto my trustee as hereinafter designated i leave my remaining stocks bonds and marketable_securities as trustee in trust for the benefit of my wife spouse during her natural lifetime and direct that my trustee pay over to or apply to the benefit of my wife all of the net_income of this trust in quarterly payments or at more frequent intervals as may be directed by my said wife and my trustee may at any time and from time to time pay to or apply for the benefit of my said wife so much or all of the principal of this trust as my trustee in its sole and absolute discretion deems necessary or desirable for the support maintenance health comfort and general welfare of my wife in the event that my wife shall not survive me or in the event she shall survive me and upon her subsequent death the principal and accrued but undistributed_income passing hereunder if any shall remain shall be paid over and distributed to daughter and son in equal shares free and discharged of the trust herein children of a deceased beneficiary taking their parent’s representative share prior to his death decedent established a brokerage account with company at that time decedent signed a cash margin agreement with company which provides in part as follows all monies securities or other_property which company may at any time be carrying for me or for any account in which i have an interest or which may at any time be in company’s possession for any purpose including safekeeping shall be subject_to a general lien for the discharge of all my obligations to company irrespective of whether or not company has made advances in connection with such securities or other_property and irrespective of the number of accounts i may have with company at the time of decedent’s death the value of the securities in decedent’s company account was dollar_figurex at the time of decedent’s death decedent’s margin_account with company had a balance of dollar_figurey since date decedent’s personal representative has sold some securities from the brokerage account to reduce the balance of the margin_account it is anticipated that securities of a sufficient amount will be sold prior to the distribution of the securities to the appropriate beneficiaries of decedent’s estate in order to reduce the margin_account balance to zero spouse proposes to make a disclaimer that is intended to be a qualified_disclaimer within the meaning of sec_2518 of the internal_revenue_code the disclaimer will be made prior to the end of the 9-month period following date the proposed disclaimer provides that the property to which the disclaimer applies is the disclaimant’s interest together with income attributable thereto in two-thirds of the trust set forth in item iii b of the last will and testament of decedent as a result of the disclaimer the disclaimed property will be removed from the trust and will pass according to the applicable provisions of state law and the terms of trust to daughter and son in equal shares and without any direction by spouse it is represented that spouse the disclaimant has not accepted or received any interest or benefits from trust the following ruling is requested the disclaimer by spouse of of spouse’s interest in trust as described above will be a qualified_disclaimer within the meaning of sec_2518 sec_2001 imposes a tax on the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2046 of the internal_revenue_code provisions relating to the effect of a qualified_disclaimer for purposes of the estate_tax are found in sec_2518 sec_2518 provides that for purposes of the estate gift and generation- skipping transfer gst taxes if a person makes a qualified_disclaimer with respect to any interest in property the estate gift and gst tax shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides that a qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing such writing is received by the transferor of the interest or his legal_representative no later than months after the date on which the transfer creating the interest in the person making the disclaimer is made or the date on which the person making the disclaimer attains age the person making the disclaimer has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes to the decedent's spouse or to a person other than the person making the disclaimer sec_25_2518-1 of the gift_tax regulations provides that if a person makes a qualified_disclaimer as described in sec_2518 and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift similarly the value of a decedent’s gross_estate for purposes of the federal estate_tax does not include the value of property with respect to which the decedent or the decedent’s executor or administrator on behalf of the decedent has made a qualified_disclaimer sec_25_2518-3 provides that the disclaimer of all or an undivided portion of any separate interest in property may be a qualified_disclaimer even if the disclaimant has another interest in the same property sec_25_2518-3 provides that a disclaimant shall be treated as making a qualified_disclaimer of a separate interest in property if the disclaimer relates to severable property and the disclaimant makes a disclaimer which would be a qualified_disclaimer if such property were the only property in which the disclaimant had an interest under sec_25_2518-3 a disclaimer is not a qualified_disclaimer if the beneficiary disclaims income derived from specific property transferred in trust while continuing to accept income derived from the remaining properties in the same trust unless the disclaimer results in such property being removed from the trust and passing without any direction on the part of the disclaimant to persons other than the disclaimant or to the spouse of the decedent sec_25_2518-3 provides that an undivided portion of a disclaimant’s separate interest in property must consist of a fraction or percentage of each and every substantial interest or right owned by the disclaimant in such property and must extend over the entire term of the disclaimant’s interest in such property and in other_property into which such property is converted in sec_25_2518-3 example e died on date under the provisions of e's will e's shares of stock in x y and z corporations were to be transferred to a_trust the trust provides that all income is to be distributed currently to f and g in equal parts until f attains the age of years at that time the corpus of the trust is to be divided equally between f and g f disclaimed both the income_interest and the remainder_interest in the shares of x stock g disclaimed percent of g’s interest in the trust f's disclaimer is not a qualified_disclaimer because the x stock remains in the trust if the remaining requirements of sec_2518 are met g's disclaimer is a qualified_disclaimer under state code a if a person as a disclaimant makes a disclaimer as defined in with respect to any transferor’s transfer to him of any interest in including any power with respect to property or any undivided portion thereof the interest or such portion is considered never to have been transferred to the disclaimant section d provides that unless the transferor has provided otherwise in the event of a disclaimer the disclaimed interest shall be transferred or fail to be transferred as the case may be as if the disclaimant had predeceased the date of effectiveness of the transfer of the interest the disclaimer shall relate back to the date of effectiveness for all purposes and any future_interest which is provided to take effect in possession or enjoyment after the termination of the disclaimed interest shall take effect as if the disclaimant had predeceased the date on which he or she as the taker of the disclaimed interest became finally ascertained and the disclaimed interest became indefeasibly vested in the present case similar to g in example described above spouse proposes to execute a disclaimer of an undivided portion of spouse’s interest in trust the disclaimer is described in terms of a fractional portion of spouse’s entire_interest in trust together with the income attributable to said amount of property the disclaimed property and any income attributable to the disclaimed amount will be segregated from the portion of the trust that is not disclaimed the disclaimed portion of the trust will pass without direction on the part of spouse pursuant to the terms of the decedent’s will in equal shares free and discharged of the trust herein to son and daughter it is represented that spouse has not accepted any income or other benefit of the disclaimed amount prior to and will not accept any income or benefit of the disclaimed amount subsequent to the disclaimer based on the facts submitted and the representations made we conclude that if the disclaimer is executed as proposed spouse’s disclaimer of a portion of trust property described as two-thirds of spouse’s interest in trust together with the income attributable to the disclaimed amount will be a qualified_disclaimer under sec_2518 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to decedent’s federal estate_tax_return when it is filed this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent branch enclosure copy of letter for sec_6110 purposes cc sincerely yours associate chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer
